Case: 10-60119 Document: 00511364335 Page: 1 Date Filed: 01/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 28, 2011
                                     No. 10-60119
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

IMERI LULZIM,

                                                   Petitioner

v.

ERIC H. HOLDER, JR. U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A088173269


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Petitioner Imeri Lulzim, (Imeri), a citizen of Yugoslavia, applied for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). He based his applications on his persecution for being a member
of a social group comprising those persons living in Kosovo who were not of pure
Albanian descent.        On appeal, Imeri does not challenge the denial of his
application for CAT relief so this claim is abandoned. See Thuri v. Ashcroft, 380
F.3d 788, 793 (5th Cir. 2004).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60119 Document: 00511364335 Page: 2 Date Filed: 01/28/2011

                                  No. 10-60119

      Imeri’s applications for asylum and withholding of removal were denied
based on the determination that the conduct he described in his testimony and
narrative statement did not rise to the level of persecution. We review the
factual findings of the immigration court for substantial evidence, and we review
legal issues de novo. Zhu v. Gonzales, 493 F.3d 588, 593-94 (5th Cir. 2007). In
our review of factual rulings, we must determine “not only that the evidence
supports a contrary conclusion, but also that the evidence compels it.” Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (internal quotations and citation
omitted).
      Although morally reprehensible, the intermittent incidents of threats and
harassment by armed masked men described in detail by Imeri did not produce
any physical harm to him or result in his significant detention or imprisonment.
His testimony does not reflect that those persons engaged in extreme conduct
that deprived him of the essentials of life. Abdel-Masieh v. INS, 73 F.3d 579, 583
(5th Cir. 1996). Thus, the evidence presented by Imeri is not so compelling as
to mandate a finding contrary to the conclusion that he was not subjected to
persecution. See Eduard v. Ashcroft, 379 F3d 182, 187 n.4 (5th Cir. 2004).
      Because Imeri failed to carry his burden of showing past persecution, a
presumption of a well-founded fear of future persecution does not arise. See 8
C.F.R. § 1208.13(b)(1). Thus, the evidence does not support a determination that
the case should be remanded for consideration whether the government rebutted
the presumption that Imeri possesses a reasonable fear of future persecution.
      Imeri makes a brief argument that a showing of past persecution may give
rise to eligibility for withholding of removal. To demonstrate entitlement to
withholding of removal, a petitioner must establish a clear probability of
persecution. Chen, 470 F.3d at 1138. As this is a higher burden than for
asylum, a petitioner’s failure to establish entitlement to asylum necessarily
defeats a claim for withholding of removal on the same grounds. Id. Because
Imeri has not shown either persecution or a well founded fear of persecution, as

                                        2
    Case: 10-60119 Document: 00511364335 Page: 3 Date Filed: 01/28/2011

                                 No. 10-60119

is necessary to obtain asylum, he has not shown a “clear probability” of
persecution as is required by the more stringent standard for withholding of
removal. Id. The evidence presented by Imeri does not compel a determination
that he is entitled to withholding of removal.
      As the decision of the BIA is supported by substantial evidence in the
recordhe, Imeri’s petition for review is DENIED.




                                       3